Citation Nr: 1724441	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  11-11 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased rating for sinusitis, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In August 2012, the Veteran testified at Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record. 

In September 2013, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In an August 2014 rating decision, the RO increased the Veteran's disability rating to 50 percent, effective June 7, 2010.  The Veteran has not expressed satisfaction with the higher rating.  This issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.



FINDING OF FACT

The Veteran receives the highest schedular rating available for sinusitis; there is no evidence of symptomatology warranting consideration under a different diagnostic code or extraschedular evaluation. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for sinusitis have not been met at any time during the current appeal period.  38 U.S.C.A. § 1155 (2016); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 
38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.


Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Each disability must be considered from the point of view of the veteran who is working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran's sinusitis is rated under Diagnostic Code 6513 pertaining to chronic maxillary sinusitis and the General Rating Formula for Sinusitis.  Under the rating formula, a noncompensable evaluation is assigned when sinusitis is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513.  

Analysis

In a May 2008 rating decision, the RO granted service connection for sinusitis.  A noncompensable evaluation was assigned, effective April 1, 2008.  This rating was based on the results of a February 2008 VA examination that included a diagnosis of chronic left maxillary sinusitis.  There was no evidence of nasal obstruction, polyps, or scarring.  

VA treatment records dated in December 2008 noted the Veteran was using Singulair and Flonase with good control.  An examination at that time revealed no polyps and that the nasal turbinates were within normal limits.  There was no erythema, edema, or exudate.

On June 7, 2010, the Veteran filed a claim for an increased rating, asserting that, in essence, his service-connected sinusitis disability had not been rated properly with consideration for polyps.  He subsequently submitted copies of medical literature in support of his claim.  In a July 2010 VA Form 9 he stated he had nasal polyps and indicated surgery might be required again.  At his personal hearing in August 2012 he reported that his treatment, including steroid treatment, for allergic rhinitis had arrested polyp growth, but that he had to use the medication daily and that he had continued to experience symptoms such as sneezing and runny nose, which were severe during the spring, summer, and fall.

VA examination in June 2010 found no acute current sinusitis pathology or sinus infection.  It was noted that there was no evidence of sinus pain and no complaint of chronic associated headaches.  It was noted the Veteran's treatment included using a steroid spray, sinus medications, and a saline spray.  The examiner noted there was evidence of allergic rhinitis, but no current discharge, membrane crusting, polyps, recent antibiotic treatment, or bed rest incapacity.  Nasal airflow was adequate.  There was also no tissue loss or scarring.

Although there was no indication of present sinusitis upon examination in December 2011, the examiner noted an August 2010 MRI study revealed a 1.5 centimeter maxillary sinus retention cyst without comment as to any manifest symptoms associated with a sinus disability.  

At his hearing in August 2012 the Veteran described experiencing periods of sinus pressure and having headaches every day.  

In accordance with the Board's September 2013 remand, the Veteran was afforded another VA examination in June 2014.  He reported constant pain in the sinuses and increased discomfort with changes in the weather.  He also complained of headaches and tenderness of affected sinuses.  He also reported 4 non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting during the previous 12 months, but denied incapacitating episodes of sinusitis.  The examiner noted that on examination there was no discharge, but the membranes were hyperemic and reddened.  A July 2014 computed tomography (CT) revealed moderate mucosal thickening of the paranasal sinuses.  The nasal septum was mildly deviated to the left side, and there was a leftward directed nasal septal spur.

Based on the findings from the June 2014 examination, in an August 2014 rating decision, the RO granted an increased rating of 50 percent for the service-connected sinusitis, effective June 7, 2010, the date of the Veteran's claim for an increased rating.

As noted above, the Veteran's sinusitis disability is currently rated as 50 percent disabling under Diagnostic Code 6513.  38 C.F.R. §§ 4.20, 4.27 (2016).  This is the maximum rating available under Diagnostic Code 6513 and the general rating formula for sinusitis.  

Although higher ratings are possible under Diagnostic Codes 6516, 6519, and 6524, these diagnostic codes are not for application as the Veteran does not manifest laryngitis or granulomatous rhinitis.  The Board also notes that the Veteran is already in receipt of a separate rating for allergic rhinitis, under Diagnostic Code 6522.  As the Veteran is already in receipt of the maximum possible evaluation for sinusitis, an increased schedular rating is not warranted for sinusitis during the current appeal period.

The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a higher schedular rating other than that discussed above.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

To the extent that the Veteran is arguing that his sinusitis warranted a compensable rating at the time he was originally granted service connection, the Board notes that the Veteran did not appeal the May 2008 decision that granted him service connection and a noncompensable rating and, therefore, the decision is final.  Furthermore, the Veteran did not file his claim for an increased rating until June 7, 2010, and there is no medical evidence of record that could be interpreted as an informal claim for an increased rating prior to that date.

Other Considerations

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's sinusitis.  The Veteran's sinusitis manifests recurring non-incapacitating episodes with headaches, sinus pain and purulent discharge or crusting.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's condition.  In addition, the record does not indicate either through lay or medical evidence that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's disability is contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.  


ORDER

A rating in excess of 50 percent for sinusitis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


